—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Kings County (Rigler, J.), dated June 10, 1993, which, after a nonjury trial, inter alia, granted the plaintiff wife a divorce on the ground of cruel and inhuman treatment and awarded her 100% of the marital residence.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The trial court’s finding that the wife is entitled to a divorce from the husband on the grounds of cruel and inhuman treatment is supported by the record and we see no reason to disturb its determination (see, Mahlab v Mahlab, 143 AD2d 116).
In addition, the trial court properly distributed 100% of the parties’ interest in the marital residence to the wife. The bulk of the funds used in purchasing the parties’ interest in the house was the wife’s separate property (see, Domestic Relations Law § 236 [B] [1] [d] [2]). The record also indicates that the husband has a history of dissipating assets by gambling. Based upon the husband’s minimal contribution to the purchase and maintenance of the house, as well as his dissipation of the parties’ assets (see, Domestic Relations Law § 236 [B] [5] [d] [11]), the trial court’s equitable distribution award was proper (see, Mahlab v Mahlab, supra).
The husband’s remaining contentions are without merit. Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.